Citation Nr: 0833599	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  04-31 615A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disorder (COPD), claimed as a lung disorder related 
to in-service pneumonia.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Van Stewart, Counsel




INTRODUCTION

The veteran served on active duty from February 1968 to 
October 1969.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in January 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.  

The Board notes that this issue was decided by the Board in a 
decision dated in August 2007.  As will be seen in the Remand 
below, the Board has determined that the veteran is entitled 
to a Travel Board hearing, notwithstanding that he has twice 
failed to report for scheduled hearings.  If the veteran 
appears for the hearing that is ordered to be scheduled in 
the Remand that follows, the August 2007 Board decision will 
be vacated.  See 38 C.F.R. § 20.904 (2007).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

The record shows that when the veteran perfected his appeal 
in September 2004 he requested to appear at a videoconference 
hearing to be held at the Cleveland RO.  The veteran was 
notified by correspondence dated in October 2005 that he had 
been scheduled for a hearing to be held at the Cleveland RO 
on December 21, 2005.  He was reminded of the scheduled 
videoconference hearing by correspondence dated in December 
2, 2005.  The veteran did not report for that hearing.  As 
subsequently reconstructed, it appears to the Board that the 
veteran notified the RO by email received December 14, 2005, 
that he wanted to reschedule his December 21, 2005, video 
hearing.  There is no indication that any action was taken on 
this email.  

The veteran was subsequently rescheduled for a hearing to be 
conducted in Cleveland on April 8, 2008.  He was notified of 
that scheduled hearing in correspondence dated February 25, 
2008.  He did not report for that hearing either.  

Of record is a letter from the veteran to the RO, dated March 
5, 2008, in which he stated that he was requesting a Travel 
Board (as opposed to videoconference) hearing, and that he 
was still awaiting receipt of requested service medical 
records (SMRs) related to treatment at Ft. Benning, Georgia, 
which he felt he needed in order to prepare for his hearing.  
The only copy of that letter is one provided by the veteran 
himself, which was mailed directly to the Board, and which 
was received at the Board on April 18, 2008.  There is no 
indication when or if the original, addressed to the RO, was 
ever received by the RO.  

Also of record is a later letter from the veteran to the RO, 
dated March 28, 2008.  In this letter, the veteran reiterated 
his request for a Travel Board hearing, and that he was still 
awaiting receipt of SMRs from Ft. Benning.  A copy of this 
letter was sent by the veteran directly to Board, and was 
received at the Board on April 18, 2008.  A copy of the 
original March 28, 2008, letter was faxed to the Board by the 
RO in June 2008, but it is not known when the letter was 
received by the RO, and therefore it is not known if it was 
received at the RO prior to the scheduled April 8, 2008, 
hearing.  

In correspondence dated April 8, 2008, (the date of the most 
recently scheduled hearing) which was not received at the 
Board until April 18, 2008, the veteran acknowledged his 
scheduled hearing on April 8th, but did not indicate why he 
would not or did not appear.  

When an appellant has been scheduled for and properly 
notified of a requested hearing, but fails to report for the 
hearing, VA regulations provide that no further request for a 
hearing will be granted in the same appeal unless such 
failure to appear was with good cause and the cause for the 
failure to appear arose under such circumstances that a 
timely request for postponement could not have been submitted 
prior to the scheduled hearing date.  38 C.F.R. § 20.704(d).  

Here, the while the veteran has suggested that he could not 
prepare for a hearing until receipt of the requested SMRs, it 
is unclear that the veteran's request for a delay in the 
April 2008 hearing was timely received.  Nevertheless, in 
light of the uncertainties regarding the timeliness of the 
veteran's requests for rescheduling of scheduled hearings, 
the Board will remand this issue in order to afford the 
veteran a Travel Board hearing as requested.  The Board 
grants the rescheduled hearing request under the provisions 
of 38 U.S.C.A. § 5107 (benefit-of-the-doubt).  Under the 
benefit-of-the-doubt standard, when a veteran seeks benefits 
and the evidence is in relative equipoise regarding any issue 
material to the determination of a matter, the law dictates 
that the benefit of the doubt belongs to the veteran.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 54 (1990).  

The veteran is hereby reminded that the grant of yet another 
rescheduled hearing is extraordinary, and that he must make 
every effort to attend any hearings scheduled in the future.  

The veteran is also hereby notified that, if he wishes to 
request any further changes in hearing dates, VA regulations 
require that such change requests must be made no later than 
two weeks prior to the scheduled date, must be in writing, 
and must also be accompanied by good cause for the requested 
delay.  38 C.F.R. § 20.704(c) (2007).  Examples of good cause 
include, but are not limited to, illness of the appellant 
and/or his representative, difficulty in obtaining necessary 
records, and unavailability of necessary witnesses.  Id.  
(The Board notes that copies of 35 pages of service medical 
records were mailed to the veteran in early August 2008, 
which included an entry that the veteran was treated for 
pneumonia at the Army Hospital at Ft. Benning, Georgia in 
1968.)  

The Board also hereby notifies the veteran that a motion for 
a new hearing date following a failure to appear for a 
scheduled haring must be in writing, must be filed within 15 
days of the originally scheduled hearing date, and must 
explain why the appellant failed to appear for the haring and 
why a timely request for a new hearing could not have been 
submitted.  § 20.704(d).  Such a request must be submitted, 
not to the RO or to the Board, but to the Director, 
Management and Administration (01E), Board of Veterans' 
Appeals, 810 Vermont Avenue, NW, Washington, DC 20420.  Id.  



Accordingly, the case is REMANDED for the following action:

The veteran should be rescheduled for the 
Travel Board hearing he requested.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

